Citation Nr: 0712402	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  05-01 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than the currently 
assigned September 24, 2002 for service connection for the 
cause of the veteran's death, to include the matter of 
whether there was clear and unmistakable error (CUE) in a 
February 1993 rating decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son




INTRODUCTION

The veteran served on active duty in the United States Army 
during several enlistments from June 1943 to June 1954.  He 
died in October 1992.  The appellant is the veteran's 
surviving spouse.

Procedural history

The appellant filed an initial claim of entitlement to 
service connection for the cause of the veteran's death in 
December 1992.  That claim was denied in an unappealed 
February 1993 rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Detroit, Michigan (the RO).

On September 24, 2002, the appellant requested that her claim 
be reopened.  In an October 2003 rating decision, the VA 
"Tiger Team" at the RO in Cleveland, Ohio  reopened the 
claim and granted service connection for the cause of the 
veteran's death, effective September 24, 2002.  This appeal 
followed.

In her December 2004 substantive appeal (VA Form 9) the 
appellant requested a hearing before a Veterans Law Judge at 
the RO.  In February 2005, however, she withdrew her request 
and instead asked for a hearing before a Decision Review 
Officer at the RO.  That hearing was conducted in April 2005.  
A transcript of the hearing has been associated with the 
claims folder and has been reviewed by the Board. 


FINDINGS OF FACT

1.  The appellant's initial claim for VA death benefits was 
denied in a February 1993 RO rating decision.  

2.  VA death benefits were ultimately awarded, based on the 
addition of new and material evidence to the record, as of 
the date of the appellant's reopened claim, September 24, 
2002.  

3.  There was no communication by or on behalf of the 
appellant from February 1993 to September 2002 which could 
serve as a reopened claim for VA death benefits.

4.  The RO's decision of February 1993 was reasonably 
supported by the evidence then of record and was consistent 
with the law and regulations then in effect.


CONCLUSIONS OF LAW

1.  The February 5, 1993 RO rating decision which denied 
service connection for the cause of the veteran's death is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2006).

2.  The effective date of September 24, 2002 was properly 
assigned for VA death benefits.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2006).

3.  The February 5, 1993 RO rating decision which denied 
service connection for the cause of the veteran's death did 
not contain CUE.  38 C.F.R. § 3.105 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks an effective date earlier than the 
currently assigned September 24, 2002 for service connection 
for the cause of the veteran's death.  In substance, she 
contends that the RO erred in connection with its February 
1993 decision which initially denied her claim.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)]. The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. 
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.

In general, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date. 

However, in Livesay v. Principi, 15 Vet. App. 165 (2001), the 
United States Court of Appeals for Veterans Claims (the 
Court) held that "there is nothing in the text or the 
legislative history of VCAA to indicate that VA's duties to 
assist and notify are now, for the first time, applicable to 
[CUE] motions."  The Court observed that CUE claims are not 
conventional appeals, but rather are requests for revision of 
previous decisions.  The Board therefore finds that VA's 
duties to notify and assist contained in the VCAA are not 
applicable to this claim, which amounts to a CUE claim. 

The facts of this case are not in dispute.  Any evidence 
concerning the effective date of the claim currently resides 
in the claims folder and has for a number of years.  
No amount of additional development could change the facts.  
Accordingly, the VCAA is inapplicable for that reason also.  

The Board notes that the appellant has been accorded 
sufficient opportunity to present her contentions.  In this 
regard, she presented testimony at the DRO hearing in April 
2005.  In addition, the appellant and her accredited 
representative submitted written arguments.

Accordingly, the Board will move on to a decision on the 
merits.

Relevant law and regulations

Finality of RO decisions

In general, VA rating decisions are final.  See 38 U.S.C.A. § 
7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2006).  A final decision cannot 
be reopened unless new and material evidence is presented.  
See 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).  In the alternative, a final 
decision may be subject to revision on the basis of CUE, as 
provided in 38 C.F.R. § 3.105.  See 38 C.F.R. 
§ 3.104(a) (2006).

Effective dates

In general, the effective date of an award of compensation or 
pension based on an original claim, a claim reopened after 
final disallowance, or a claim for increase will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later. 38 U.S.C. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2006).

Applicable law and VA regulations provide that the effective 
date for an award of service connection established on the 
basis of new and material evidence "received after final 
disallowance" or on the basis of a "reopened claim" shall be 
the date of receipt of the reopened claim or the date 
entitlement arose, whichever is later. 
See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400(q)(1)(ii), (r) (2006).

CUE

The Court has defined CUE as "an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts. It is not mere misinterpretation 
of facts."  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 
372 (1991).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination: (1) 
"[E]ither the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was clear and 
unmistakable error must be based on the record and the law 
that existed at the time of the prior adjudication in 
question.  See Damrel v. Brown, 
6 Vet. App. 242, 245 (1994) [quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992)].

Any claim of CUE must be pled with specificity.  See Andre v. 
West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., 
Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  This 
specific allegation must assert more than merely disagreement 
with how the facts of the case were weighed or evaluated.  In 
other words, to present a valid claim of CUE the claimant 
cannot simply request that the Board reweigh or reevaluate 
the evidence.  See Crippen v. Brown, 9 Vet. App. 412 (1996). 
In order to show that CUE occurred the evidence must show 
that the law was incorrectly applied to the facts as they 
were known at the time and that, had the error not occurred, 
the decision would have been manifestly different.  See 
Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

Standard of review
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2006). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The facts in the case, which have been stated in the 
Introduction, are not in dispute.  The appellant's initial 
claim for VA death benefits was denied in a February 1993 RO 
rating decision.  The appellant was notified of that decision 
and of her appeal rights in a letter from the RO dated 
February 19, 1993.  She did not appeal.   
The appellant sought to reopen her claim on September 24, 
2002.  Based on additional evidentiary development, her claim 
was granted and an effective date of September 24, 2002 was 
assigned.  The appellant has appealed the assigned effective 
date.

A review of the record reveals that the appellant's initial 
claim for VA death benefits was unappealed and was therefore 
finally denied in February 1993.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2006).  Such benefits were ultimately awarded, based on the 
addition of new and material evidence to the record, as of 
the date of her reopened claim, September 24, 2002.  See 
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(q),(r) 
(2006).  

There is of record no communication for the appellant from 
February 1993 to September 2002 which could serve as a claim.  
See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) 
[the Board must look at all communications that can be 
interpreted as a claim, formal or informal, for VA benefits].  
The appellant and her representative have pointed to no such 
communication.  

Based on this record, the September 24, 2002 effective date 
was correctly assigned.

The appellant's contentions are in essence twofold.  She 
first indicates that she did not pursue her claim for a 
number of years after 1993 because of disruptions in her life 
stemming from the veteran's death and because she did not get 
actionable information from VA at the time of the initial 
denial.  Secondly, through her representative she contends 
that the February 1993 RO rating decision which initially 
denied the claim contained CUE in that the RO improperly 
weighed the evidence then of record and also because the RO 
did not obtain a competent medical nexus opinion at that 
time.  In that connection, the representative pointed out 
that service connection for the cause of the veteran's death 
was ultimately granted, at least in part, based on a VA 
medical nexus opinion which was obtained by the "Tiger 
Team" in September 2003.  [In connection with her reopened 
claim, the appellant herself submitted an August 2002 private 
medical nexus opinion from R.J.L., M.D.]  

With respect to the first contention, the appellant appears 
to be making an argument couched in equity, contending that 
the veteran's death was in fact ultimately determined to have 
been service connected and that if her claim had been more 
fully developed in 1993 she would have been entitled to 
receive benefits much earlier.  
She acknowledges that part of the reason for her delay in 
refiling was her own changed circumstances due to her 
husband's death.  

The appellant also appears to contend that she was not fully 
apprised  of the requirements of law by VA employees.  
However, the record reflects that the appellant was informed 
of her appeal rights via the February19, 1993 letter from the 
RO.  Moreover, even if there had been misinformation conveyed 
to her by a VA employee, this alone could not cause the 
sought after benefit to be granted.  
See McTighe v. Brown, 7 Vet. App. 29, 30 (1994) [holding that 
because the payment of government benefits must be authorized 
by statute, the fact that a veteran may have received 
erroneous advice from a government employee cannot be used to 
estop the government from denying benefits]. 

Although sympathetic to the appellant's predicament, the 
Board is bound by the law and cannot grant benefits based on 
equity.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  As is 
discussed above, the law mandates that death benefits be 
granted based on the date of the reopened claim, September 
24, 2002.

Turning to the putative CUE claim, the February 1993 RO 
rating decision which denied the appellant's initial claim 
was based on a finding that there was no connection between 
the veteran's service-connected residuals of rheumatic fever, 
rated noncompensably disabling, and his death at the age of 
70 from severe coronary disease.  That decision was based on 
the evidence which was then of record, which did not in fact 
show any connection between the service-connected rheumatic 
fever residuals and the veteran's fatal heart condition.  

As alluded to above, mere disagreement with a VA decision 
does not amount to a valid claim of CUE.  See Crippen, supra; 
see also Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Although 
the private medical opinion and the VA medical opinion which 
were recently generated as part of the reopened claim came to 
a different conclusion, evidence not of record in 1993 may 
not be considered in a CUE claim.  The Board cannot apply the 
benefit of hindsight to its evaluation of the February 1993 
RO decision in determining whether CUE existed.  Cf. Russell 
v. Principi, 
3 Vet. App. 310, 313- 14 (1992).   

Nor does an allegation of a failure on the part of the RO to 
develop the evidence, in this case not obtaining a medical 
nexus opinion in 1993, amount to a valid claim of CUE.  In 
Cook v. Principi, 318 F. 3d 1334 (Fed. Cir. 2002), the United 
States Court of Appeals for the Federal Circuit held that a 
breach of a duty to assist cannot constitute CUE.   

In short, the appellant's challenge to the February 1993 RO 
rating based on CUE fails.  

For reasons and bases expressed above, the Board concludes 
that a preponderance of the evidence is against the 
appellant's claim of entitlement to an earlier effective date 
for service connection for the cause of the veteran's death.  
The benefits sought on appeal are accordingly denied.


ORDER

Entitlement to an effective date earlier than September 24, 
2002 for service connection for the cause of the veteran's 
death is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


